Name: 81/790/EEC: Commission Decision of 15 September 1981 authorizing the Italian Republic to exempt from application of Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport the vehicles referred to in Article 14a (3) (a) of Regulation (EEC) No 543/69 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  transport policy;  mechanical engineering
 Date Published: 1981-10-10

 Avis juridique important|31981D079081/790/EEC: Commission Decision of 15 September 1981 authorizing the Italian Republic to exempt from application of Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport the vehicles referred to in Article 14a (3) (a) of Regulation (EEC) No 543/69 (Only the Italian text is authentic) Official Journal L 290 , 10/10/1981 P. 0023 - 0023COMMISSION DECISION of 15 September 1981 authorizing the Italian Republic to exempt from application of Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport the vehicles referred to in Article 14a (3) (a) of Regulation (EEC) No 543/69 (Only the Italian text is authentic) (81/790/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport (1), as last amended by Regulation (EEC) No 2828/77 (2), and in particular Article 3 (3) thereof, Whereas the Italian Government has asked the Commission to authorize exemption from Regulation (EEC) No 1463/70 of the vehicles referred to in Article 14a (3) (a) of Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport (3); Whereas this measure can have no repercussions on the situation as regards competition in the carriage of goods by road ; whereas, it can, moreover, in no way hinder the achievement of the aims of the social regulations applying to road transport; Whereas the vehicles referred to above, which are in any case very small in number, are all intended for own-account operations having a negligible economic impact ; whereas they furthermore are normally used over very short distances and in consequence the drivers' hours are limited; Whereas the transport operations in question are not intended to benefit from exemptions from Regulation (EEC) No 543/69 and will therefore continue to be governed by its provisions, and in particular that concerning the use of individual drivers' control books; Whereas this measure will relate solely to the movement of the vehicles concerned on national territory and will not extend to their use in international transport operations, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to exempt from the provisions of Regulation (EEC) No 1463/70 the vehicles referred to in Article 14a (3) (a) of Regulation (EEC) No 543/69. Article 2 The Italian Republic shall inform the Commission of the measures taken in order to implement this Decision. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 15 September 1981. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 164, 27.7.1970, p. 1. (2) OJ No L 334, 24.12.1977, p. 5. (3) OJ No C 73, 17.3.1979, p. 1 (consolidated version).